El Jijez Asociado Su. Aldrey
emitió la opinión del tribunal.
Los recurrentes presentaron en el Registro de la Pro-piedad de Gruayama una certificación librada por el Secre-tario de la Corte de Distrito de Guayama, comprensiva de que por el juez de dicha corte se dictó resolución declarando con lugar el informativo de dominio de la finca que en la misma se describe, y se ordenó-que se inscribiera el dominio de ella a nombre de los promoventes en la proporción que ella expresa.
El registrador denegó la inscripción en los siguientes términos:
“Denegada la inscripción del precedente documento por el defecto insubsanable de que los bienes objeto de la información de dominio fueron adquiridos por los promoventes en virtud de escrituras públicas que en ningún tiempo han sido presentadas en el registro de la propie- ■ dad, ignorándose si dichas escrituras son o nó inscribibles. Y de acuerdo en la ley de Io. de marzo de 1902 se tomó anotación preventiva de la denegación por término de 120 días al folio 211 del tomo 32 de Guayama, finca número 1640 anotación letra A. Guayama, abril trece de mil novecientos once. El Registrador, Felipe Cuchí Arnau.”
Por esa denegatoria de inscripción se ve que el único fun-damento de ella es, porque los recurrentes adquirieron la finca en virtud d’e escrituras públicas no presentadas al regis-tro, hecho que indudablemente conoce porque en la resolu-ción objeto del recurso, se dice que ambos promoventes ad-quirieron por escrituras.
Aunque el artículo 395 de la Ley Hipotecaria sólo auto-riza el expediente de dominio para los propietarios que care-cieren de título escrito de dominio, esto debe entenderse de los que carezcan de título de dominio inscribible en el regis-tro de la propiedad. (Ex parte Berlanga, 18 marzo, 1904.)
*598El tener escritura de nna finca, no es obstáculo para tra-mitar nn expediente de dominio, si no resulta título inscri-bible; y cuando el juez aprobó en esas condiciones el expe-diente fue por que entendió que esas escrituras o título es-crito no eran inscribibles.
Además, en un caso idéntico al presente, en que el regis-trador sustituto de Ponce denegó la inscripción de un expe-diente de dominio' por el mismo motivo de liaber sido ad-quirida la finca mediante título escrito, resolvió esta Corte Suprema que los registradores de la propiedad no están auto-rizados por el artículo 18 de la Ley Hipotecaria para calificar los fundamentos de las resoluciones judiciales, y que no te-niendo otro fin la negativa a inscribir el informativo de que se trata, debe revocarse por carecer de competencia dicho fun-cionario para impugnar la resolución del tribunal que aprobó .el informativo y lo mandó inscribir. Teodoro Santiago Rivera v. El Registrador de la Propiedad de Ponce, resuelto en 25 de marzo de 1908.
Por las razones consignadas, la nota denegatoria de ins-cripción en el presente caso, debe revocarse y ordenar que se inscriba el documento presentado.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y del Toro.